DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-2, 4, and 7-12 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 U.S.C. 112(b) Rejection Withdrawn
In the office action dated 6/2/22, the examiner rejected claims 1 and 7 under 35 U.S.C. 112(b) as being indefinite for insufficient antecedent basis for this limitation in the claim.  In response, the applicants amended the claim to render the rejection moot.  The rejection is withdrawn.  
In the same office action, the examiner also rejected claim 2 under 35 U.S.C. 112(b) as being indefinite for insufficient antecedent basis for this limitation in the claim.  In response, the applicants amended the claim (changing “payee” to “payer”) to render the rejection moot.  The rejection is withdrawn.  

35 U.S.C. 103 Rejection Withdrawn
In the office action dated 6/2/22, the examiner rejected claims 1-4 and 7-12 as being unpatentable over Zagarese (20180181964) in view of Miller (20170132621). In response, the applicants substantially amended the claims to render the rejection moot.  Specifically, the applicant added:
(1) a third party biometric authentications process with the payee authentication happening at the payer/payee terminals by verifying the transaction keys, and 
(2) a digital asset recovery process, where a third-party biometric information is acquired and the digital asset is restored to the third-party on the blockchain.  
This is in addition the existing process of getting the payee’s biometric information, encrypting the biometric information, verifying the encryption, getting transaction information, recording the transaction info into blockchain.  The newly added elements – in combination with existing elements – overcome the prior art previously found and currently searched.  The rejection is withdrawn.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “An electronic apparatus … to perform the method according to claim 1”.  The claim fails the “infringement test”, as one could conceivably infringe dependent claim 9 without infringing base claim 1, i.e. make the apparatus of claim 9 without performing the method of base claim 1.  Similarly, claim 10 recites “a non-transitory computer readable storage medium … to perform the method according to claim 1”.  The claim fails the “infringement test”, one could conceivably infringe dependent claim 10 without infringing base claim 1, i.e. make the product of claim 10 without performing the method of base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Please note that the rejections are necessitated by amendment because both claims 9 and 10 were amended to depend on claim 1 after the first action interview office action in the claims filed on 7/13/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-2, 4, and 7-12 are directed to a method or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product claims of 7 and 8.  Claim 1 recites the limitations of authenticating participants in a transaction and asset recovery by checking their physiological/biometric characteristics.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Getting payee’s biometric info, encrypting the biometric info, verifying the encryption, getting transaction info, recording the transaction info into remote-storages/blockchain, – specifically, the claim recites “acquiring first biometric encrypted information corresponding to a target payee user after first request information sent by a target payer… for a target transaction… and performing an encryption calculation on a generated nonce and the first biometric encrypted information to obtain a transaction key… determining whether prompt information indicating successful verification of the transaction key is received, and when the prompt information is received, acquiring transaction information of the target transaction upon successful completion of the target transaction; and releasing the transaction information of the target transaction to… blockchain, so as to record the transaction information of the target transaction… wherein the first biometric encrypted information refers to encoded information obtained by performing an encryption operation on the biometric information of the target payee user, and the biometric information includes fingerprints, iris, palm prints or facial features”,  recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The “a target payer terminal”, “a target payee terminal”, and “network node of the blockchain”,  in claim 1; the additional technical element of “one non-transitory computer readable medium” and “by one or more processors”, in claim 7, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 7 and 8 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a target payer terminal, a target payee terminal, and by one or more processors; and a storage unit such as network node of the blockchain and one non-transitory computer readable medium.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 7, and 8 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 7, and 8 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 7, and 8 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.   Dependent claim 3 discloses the additional element of “digital assets”, which is data, and is part of a computer system that is being used as a tool to perform the abstract idea.   Dependent claim 9 discloses the additional element of “an electronic apparatus”, “memory”, “a communication interface”, and “a bus”, which are parts of a computer system that is being used as a tool to perform the abstract idea.   The other dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-2, 4, and 7-12 are not patent-eligible.
	
	
Response to Arguments
Applicant's arguments filed 7/13/22 (other than those related to 35 U.S.C. 112(b) and 35 U.S.C. 103) have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. 101… describes how this application, and the claims, are an improvement to encryption techniques within blockchain technology.  See as-field specification, [0097]… (reciting specification paragraphs 97, 78, and 113),”
the examiner respectfully disagrees.  The cited language are not necessarily found in the claims  -- e.g. there is no disclosure of “secure hash algorithm” element in the claims even though paragraph 78 discloses “SHA-512 biometric encryption technology is adopted. In the present application, the encryption coding of nonce+ biometrics is realized by using theSHA-512 secure hash algorithm”.  Putting aside the assertion that the specification language actually solves improve the encryption techniques within blockchain for the moment, there looms a larger problem of claim language deficiency.  Claims must provide sufficient specificity to constitute an improvement to computer functionality itself.  Universal Secure Registry v. Apple and Visa.  The applicant's reliance on the specification language as evidence of inventive concept is misplaced because of the well-established principle that claimed inventive concept must be evident in the claims. 

In response to applicant's argument that: 
“Amended independent claim 1 recites… acquiring first biometric encrypted Information… performing an encryption calculation on a generated nonce… biometric encrypted information refers to,”
the examiner respectfully disagrees.   The recited language are mostly procedural – getting biometric information, processing and generating data, and the explaining what the data represents.  The examiner respectfully refers the applicant to the discussion above on the abstract idea determination and the technical specific elements in the claims that the examiner has determined to be “generic computer” used in to perform the abstract idea and to not have been integrated into a practical application.

In response to applicant's argument that: 
“Amended independent claim 7 recites…… acquiring first biometric encrypted Information… performing an encryption calculation on a generated nonce… biometric encrypted information refers to,”
the examiner respectfully disagrees.   Again, the recited language are mostly procedural – getting biometric information, processing and generating data, and the explaining what the data represents.  The examiner respectfully refers the applicant to the discussion above on the abstract idea determination and the technical specific elements in the claims that the examiner has determined to be “generic computer” used in to perform the abstract idea and to not have been integrated into a practical application.

In response to applicant's argument that: 
“Amended independent claim 8 recites… acquire a transaction key… wherein the identity code includes… wherein the fourth biometric encrypted information refers to,”
the examiner respectfully disagrees.   Again, the recited language are mostly procedural – getting biometric information, processing and the explaining what the data represents.  The examiner respectfully refers the applicant to the discussion above.

In response to applicant's argument that: 
“Such practical implementations include examples of distributed virtualized file servers which efficiently manage the handling of files using tags,”
the examiner respectfully disagrees.   The examiner again asks that if there are elements or aspect of elements that can narrow down the claim scope, such as “distributed virtualized file servers”, they should be included in the claims (provided that they are supported by the specification or drawings and positively claimed in the claims).   Such inclusion could be helpful in overcoming the current rejections. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698